             Case 2:20-cv-01897-JAD-EJY Document 8 Filed 01/25/21 Page 1 of 2




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2
     GREG ADDINGTON
 3   Nevada State Bar No. 6875
     Assistant United States Attorney
 4   Bruce R. Thompson U.S. Courthouse & Fed. Bldg.
     400 South Virginia Street, Suite 900
 5   Reno, Nevada 89501
     (775) 784-5438
 6   Greg.Addington@usdoj.gov

 7
                                       UNITED STATES DISTRICT COURT
 8
                                              DISTRICT OF NEVADA
 9
      MARIA MONARREZ,                                            2:20-cv-1897-JAD-EJY
10    ALEJANDRA JULIETA MONARREZ,
      SERGIO ISAAC MONARREZ,                                    STIPULATION AND REQUEST TO
11    LUCERO MONARREZ, and                                      EXTEND DATE FOR FEDERAL
      MARLENE MONARREZ,                                         DEFENDANTS TO FILE RESPONSE TO
12                                                              COMPLAINT
                              Plaintiffs,                        (First Request)
13
              v.                                                Current Date: February 16, 2021
14                                                              New Date: May 5, 2021
      MICHAEL POMPEO, United States Secretary of
15    State, et. al.,

16                            Defendants.

17

18           It is hereby agreed and stipulated by all parties, through their respective counsel, that the due date

19   for the federal defendants to file their response to the complaint (#1) may be extended to May 5, 2021.

20   This is the first request to extend the due date for the defendants’ response to the complaint. It is requested

21   the Court approve the requested extension of time based on the following:

22           1. Plaintiffs filed their complaint (#1) on October 9, 2020. The complaint seeks to challenge the

23

24


                                                            1
             Case 2:20-cv-01897-JAD-EJY Document 8 Filed 01/25/21 Page 2 of 2




 1   denial of Sergio Monarrez’s (“Sergio”) application for an immigrant visa following his appearance and

 2   interview before the U.S. Consular Office in Ciudad Juarez, Mexico. In addition to Sergio, plaintiffs

 3   herein include Sergio’s spouse and three of his children.

 4          2. The current deadline for the defendant federal officers to respond to the complaint is February

 5   16, 2021.

 6          3. Based on the allegations of the complaint, the U.S. Consular Office in Ciudad Juarez, Mexico,

 7   has scheduled a re-interview of Sergio and, following the re-interview, will readjudicate Sergio’s

 8   application for immigrant visa based on a reassessment of Sergio’s eligibility for the requested immigrant

 9   visa. Due to restricted consular functions attributed to the Covid-19 global pandemic, the re-interview

10   has been scheduled to take place at the earliest opportunity in Ciudad Juarez, Mexico, on April 6, 2021.

11           4. The requested extension of time is requested to provide time for the re-interview of Sergio

12   (now scheduled for April 6, 2021) and for the U.S. Consular Office to further consider Sergio’s eligibility

13   for the immigrant visa sought by him.

14          Based on the foregoing, the parties request the Court approve the stipulation and the proposed

15   extension of time to May 5, 2021, for the filing of defendants’ response to the complaint.

16
     __/s/ Anthony D. Guenther_______                               /s/ Greg Addington      _______
17   ANTHONY D. GUENTHER, ESQ.                                    GREG ADDINGTON
     Counsel for Plaintiffs                                       Assistant United States Attorney
18                                                                Counsel for Federal Defendants

19

20                                             IT IS SO ORDERED

21
     Date: January 25, 2021
22
                                                          ____________________________________
23                                                        UNITED STATES MAGISTRATE JUDGE

24


                                                          2
